UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51338 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 65-1241959 (State or other jurisdiction of incorporation or organization)(IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey08080 (Address of principal executive offices)(Zip Code) 856-256-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of August 15, 2011, there were issued and outstanding4,886,178 shares of the registrant's common stock. PARKE BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED June 30, 2011 INDEX Page Part IFINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 50 Part IIOTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Reserved 51 Item 5. Other Information 51 Item 6. Exhibits 51 SIGNATURES EXHIBITS and CERTIFICATIONS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Parke Bancorp Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (in thousands except share data) ASSETS Cashand due from financial institutions $ $ Investment securities available for sale, at fair value Investment securities held to maturity (fair value of $2,001 at June 30, 2011 and $2,048 at December 31, 2010) Total investment securities Loans held for sale Loans, net of unearned income Less: Allowance for loan losses Net loans and leases Accrued interest receivable Premises and equipment, net Other real estate owned (OREO) Restricted stock, at cost Bank owned life insurance (BOLI) Other assets Total Assets $ $ LIABILITIES AND EQUITY Liabilities Deposits Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits FHLB borrowings Other borrowed funds Subordinated debentures Accrued interest payable Other liabilities Total liabilities Equity Preferred stock, $1,000 liquidation value per share; authorized 1,000,000 shares; Issued: 16,288 shares at June 30, 2011 and December 31, 2010 Common stock, $.10 par value; authorized 10,000,000 shares; Issued: 5,097,078 shares at June 30, 2011 and 4,653,133 shares at December 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 210,900 shares at June 30, 2011 and December 31, 2010, at cost ) ) Total shareholders’ equity Noncontrolling (minority) interest in consolidated subsidiaries 32 Total equity Total liabilities andequity $ $ See accompanying notes to consolidated financial statements 1 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the six months ended June 30, For the three months ended June 30, Interest income: Interest and fees on loans $ Interest and dividends on investments Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income (loss): Loan fees 81 32 Net income from BOLI 88 89 44 45 Service fees on deposit accounts 53 67 Gain on sale of SBA loans Other than temporary impairment losses ) ) ) — Portion of loss recognized in othercomprehensive income (OCI) (before taxes) 27 26 — — Net impairment losses recognized in earnings ) ) ) — Gain on sale of real estate owned 52 46 — 46 Other 60 87 37 Total noninterest income Noninterest expense: Compensation and benefits Professional services Occupancy and equipment Data processing 89 FDIC insurance Other operating expense Total noninterest expense Income before income tax expense Income tax expense Net income attributable to Company and noncontrolling (minority) interest Net income attributable to noncontrolling (minority) interest ) Net income attributable to Company Preferred stock dividend and discount accretion Net income available to common shareholders $ Earnings per common share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted See accompanying notes to consolidated financial statements 2 Parke Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGE IN TOTAL EQUITY (unaudited) Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Shareholders' Equity Non-Controlling (Minority) Interest Total Equity (in thousands) Balance, December 31, 2009 $ ) $ ) $ $ — $ Stock optionsexercised 8 8 8 Capital contribution by noncontrolling (minority) interest 10% common stock dividend 44 ) (6
